t c memo united_states tax_court gregory james robertson petitioner v commissioner of internal revenue respondent docket no filed date gregory james robertson pro_se fred e green for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively respondent also determined that petitioner is liable for an accuracy-related_penalty of dollar_figure for under sec_6662 all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner had unreported gross_receipts whether he is entitled to business deductions and capital losses not allowed by respondent and whether he is liable for the sec_6662 penalty findings_of_fact petitioner is a canadian citizen who resided in nevada at the time he filed his petition during and he was employed as an electrician for wynn resorts on his federal_income_tax returns for and petitioner claimed on schedules c profit or loss from business_losses from advertising businesses that offset his wages and other items of reported income the largest items of expense included in the claimed losses were commissions and fees of dollar_figure for and dollar_figure for petitioner also claimed a dollar_figure capital_loss in deducting dollar_figure relating to that loss in and a carryover loss to the business_losses petitioner claimed related to three activities two of the activities universal advertising network and motor zoo inc were engaged in telemarketing the third west coast motoring was primarily engaged in the business of selling automobile rims petitioner’s involvement with the businesses lasted for less than months in with respect to universal advertising network and west coast motoring and for approximately months from date to date with respect to motor zoo inc the internal_revenue_service conducted a bank_deposits analysis of various bank accounts maintained by petitioner and determined that petitioner had unreported gross_receipts from his business activities certain expenses substantiated by petitioner were allowed but unsubstantiated expenses were disallowed although petitioner claimed to have documentary_evidence substantiating the expenses and losses he failed to produce any such evidence before or during trial opinion petitioner testified at trial about his business activities during late and early he claims that he was forced to abandon them and that he lost his investments in them allegedly dollar_figure in west coast motoring and dollar_figure in motor zoo inc because of various misrepresentations and misconduct by his associates in the businesses he testified that most of the expenditures were in cash but some were probably checks he acknowledged that he had not shown the internal_revenue_service any records related to the commissions claimed on his tax returns petitioner’s testimony was rambling and did not address specific bank_deposits or explain the disallowed expenses although he called a witness with respect to the west coast motoring activity that witness did not provide any evidence that would help determine petitioner’s taxable_income or deductible expenses the examining revenue_agent testified that petitioner failed to produce any substantiation for the disallowed deductions at the conclusion of trial the court ordered seriatim briefs with respondent filing the first brief in the hope that petitioner would focus on the issues in this case petitioner failed to file an answering brief or to respond to an order to show cause as to why the court should not conclude that he has abandoned this case it appears that he may have returned to his native canada and he has not notified the court of his current address see rule b the principles applicable to this case are well established and are set out in respondent’s brief they are the bank_deposits method is appropriate to reconstruct income when a taxpayer fails to maintain or produce adequate_records and the taxpayer has the burden of showing that the reconstruction of his income is incorrect 96_tc_858 affd 959_f2d_16 2d cir and cases cited therein the taxpayer has the burden of proving that he is entitled to deductions rule a 503_us_79 although respondent has the burden of production with respect to the penalty under sec_6662 petitioner has the ultimate burden_of_proof that he is not liable for the penalty sec_7491 116_tc_438 the evidence that petitioner claimed commissions and fees of dollar_figure without any substantiation satisfies respondent’s burden of production petitioner’s failure_to_file a brief and his apparent abandonment of his case may indicate that he recognizes that his failure to present reliable evidence is fatal and that respondent will prevail under the applicable law see 84_tc_716 under the circumstances we do not believe that any further elaboration is necessary decision will be entered for respondent
